 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9   LAURA CERVANTES,                                   )   Case No. 1:18-cv-00629-LJO-SKO
                                                        )
10                           Plaintiff,                 )   ORDER DIRECTING THE CLERK
                                                        )   OF COURT TO CLOSE THE CASE
11   v.                                                 )
                                                        )   (Doc. 20)
12   HANFORD POLICE OFFICER JOSHUA                      )
     CHAVEZ, erroneously sued and served as             )
13   HANFORD POLICE OFFICER                             )
     JON CHAVEZ,                                        )
14                                                      )
                                                        )
15                           Defendant.
16

17            On February 19, 2019, the parties filed a joint stipulation dismissing the action with prejudice.

18   (Doc. 20.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.

19   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed

20   with prejudice. Accordingly, the Clerk of Court is directed to close this case.

21
     IT IS SO ORDERED.
22

23   Dated:     February 20, 2019                                  /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

29

30
